Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 1 of 10 PagelD: 1

JS 44° (Rev, 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the Bling and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in

eptember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Gregory Lasky

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (/irm Name, Address, and Telephone Number)

Anthony Brady, Jr., Esquire
41 Rose Avenue, Maple Shade, NJ

Gloucester County (NJ) _

DEFENDANTS

Windsor Green Investors LLC

County of Residence of First Listed Defendant _Mercer County (NJ)
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

ors (if Known |
Robert Devine, Esquire

White and Williams
Liberty View, 457 Haddonfield Road Suite 400, Cherry Hill NJ

 

 

I). BASIS OF JURISDICTION (Place an “X"' in One Box Onby)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

Ol

U.S, Government
Plaintiff

O 2 US, Government

Defendant

Pf3 Federal Question

(U.S. Government Not a Party)

4 Diversity

(Indicate Citizenship of Parties in Item HH)

 

(For Diversity Cases Only)
P

 

lV. NATURE OF SUIT (Place an "X" in One Box Only)

and One Box for Defendant)

 

TF DEF PTF DEF
Citizen of This State G1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State OG 2 CG 2 Incorporated and Principal Place os a5
of Business In Another State
Citizen or Subject of a Oo 3 OG 3 Foreign Nation o6 O6
Foreign Country
Click here for: Nature of Suit Code Descriptions,

 

   

 

   

OTHER STATUTES”

 

 

 

 

 

L CONTRACT TORTS FORFEMTURE/PENALTY BANKRUPTCY
OD 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Scizure CO 422 Appeal 28 USC 158
O 120 Marine © 310 Airplane G 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
OD 130 Miller Act © 315 Airplane Product Product Liability D 690 Other 28 USC 157
OG 140 Negotiable Instrument Liability CO 367 Health Care/
© 150 Recovery of Overpayment |G 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights
0 ISI Medicare Act C330 Federal Employers’ Product Liability © 830 Patent
OD 152 Recovery of Defaulted Liability CG 368 Asbestos Personal 0 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veterans) C1 345 Marine Product Liability © 840 Trademark
OG 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
1 160 Stockholders’ Suits C1 355 Motor Vehicle 1 371 Truth in Lending Act G 862 Black Lung (923)
OD 190 Other Contract Product Liability © 380 Other Personal D 720 Labor/Management OD 863 DIWC/DIWW (405(g))
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI
1 196 Franchise Injury CO 385 Property Damage O 740 Railway Labor Act C1 865 RSI (405(g))
O 362 Personal Injury - Product Liability C1 751 Family and Medical
Medical Malpractice Leave Act
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|O 790 Other Labor Litigation FEDERAL TAX SUITS
CO 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employce Retirement Ct 870 Taxes (U.S. Plaintiff
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant)
O 230 Rent Lease & Ejectment D 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609
0D 245 Tort Product Liability Accommodations 1 530 General
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION
Employment Other: © 462 Naturalization Application
€% 446 Amer. w/Disabilities =] 540 Mandamus & Other |O 465 Other Immigration
Other GO 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
CO 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

© 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

O 410 Antitrust

O 430 Banks and Banking

0) 450 Commerce

CO 460 Deportation

0 470 Racketeer Influenced and
Cormupt Organizations

© 480 Consumer Credit

1 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

O 891 Agricultural Acts

O 893 Environmental Matters

1) 895 Freedom of Information
Act

© 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

C1 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

ol

Original,
Proceeding

[K2 Removed from o 3
State Court

Remanded from
Appellate Court

O 4 Reinstated or

Reopened

OS Transferred from
Another District
fspeciy)

Transfer

O 6 Multidistrict
Litigation -

0 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

ADA

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

 

 

Brief description of cause:
Plaintiff is a tester for the purposes o

f the Americans with Disability Act

 

 

 

 

 

VI. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R,.Cv.P, NA JURY DEMAND: Yes ONo
VIL. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER _
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # JUDGE MAG. JUDGE

AMOUNT

APPLYING IFP
Case 1:19-cv-13368-NLH-KMW Document 1 Filed 06/03/19 Page 2 of 10 PagelD: 2

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
requited by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

Il.

Ul.

Iv.

VI.

VII.

VII.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and

then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S, plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an ™"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box,

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box ! or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an"X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 3 of 10 PagelD: 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

GREGORY LASKY : CIVIL ACTION
Plaintiff, : NO.
V. JURY TRIAL DEMANDED
WINDSOR GREEN INVESTORS, LLC Removed from:
‘ Superior Court of New Jersey, Law
Defendant. Division: Gloucester County

Docket No.: GLO-L-598-19

NOTICE OF REMOVAL

Defendant, Windsor Green Investors, LLC (hereinafter “Windsor Green Investors”),
respectfully states:

1. Plaintiff commenced a Civil Action on or about May 10, 2019, in the Superior
Court of New Jersey — Law Division, Gloucester County, Docket No.: 598-19 entitled Gregory
Lasky v. Windsor Green Investors, LLC. See copy of Plaintiff's Summons and Complaint
attached hereto as Exhibit “A”. ~

2. Plaintiffs claims arise from the alleged wheelchair inaccessibility of the
Defendant’s property located at 3477 Brunswick Pike, West Windsor, Mercer County, New
Jersey. See Exhibit “A” at Jf 2; 3.

3. Plaintiff's allegations are based upon alleged violations of the New Jersey law
against Discrimination and The Americans with Disabilities Act. See Exhibit “A” at 4.

4. Plaintiff's Civil Action seeks, in part, injunctive relief, attorneys’ fees, and costs
of suit. See Exhibit “A” at { 6.

oF Plaintiff’s request for injunctive relief directly implicates Federal law, specifically

The Americans with Disabilities Act.

22910253v.1
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 4 of 10 PagelD: 4

6. This Court has original jurisdiction over the subject matter in this action under 28
U.S.C. § 1331 and § 1441(b) as Plaintiff's claims involve questions arising under Federal law,
statutes, and regulations.

7. The supplemental jurisdiction of this Court to hear related State causes of action
is hereby invoked via the Plaintiffs reliance upon the New Jersey law against Discrimination.
28 U.S.C. § 1367.

8. Defendant, Windsor Green Investors, received Plaintiff's Complaint on or about
May 15, 2019. Plaintiff's Complaint was filed on May 9, 2019. This Summons accompanying
the Complaint is dated May 10, 2019. See attached as Exhibit “A”.

9. The copy of Plaintiffs Summons and Complaint constitute the only process filed
in this action that has been served upon Defendant Windsor Green Investors.

10. In accordance with 28 U.S.C. § 1446(b), this Notice of Removal has been filed
within thirty (30) days of the Defendant’s receipt of Plaintiffs Summons and Complaint.

11. Windsor Green Investors will give written notice of the filing of this Notice of
Removal to Plaintiff pursuant to 28 U.S.C. § 1446(d).

12. Windsor Green Investors will file a copy of this Notice of Removal with the Clerk
of the Superior Court of New Jersey, Law Division, Gloucester County, as 28 U.S.C. § 1446(d)

requires.

22910253v.1
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 5 of 10 PagelD: 5

WHEREFORE, Defendant Windsor Green Investors, LLC requests that this action

proceed in this Court as an action properly removed hereto.

Dated: June 3, 2019

22910253v.1

BY:

WHITE AND bi LJ AMS LLP

OL fan

Robert G. Devine

Daria B. Janka

LibertyView | 457 Haddonfield Road,
Suite 400 |

Cherry Hill, NJ 08002-2220

Phone: 856.317.3600

Attorneys for Defendant,

Windsor Green Investors, LLC

 
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 6 of 10 PagelD: 6

EXHIBIT “A”
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 7 of 10 PagelD: 7

SUMMONS

Attorney(s) Athos 2 (7e ch, FH

Office Address { Core. by!

Town, State, ZipCode MM. \. Shiu, W2_ Org New Jersey
Clase qfounty

Telephone Number __ 4 Ed -6P% -L3B7 I regen Division

Attorney(s) for Plaintiff__© Lega, hese DocketNo: 6G R= | 9

(> fe 9004 Le oe dy

Superior Court of

 

 

 

Plaintiff(s) CIVIL ACTION

7 SUMMONS
lu snd ye, & (tru a A Yeoh Ly

 

Defendant(s)
From The State of New Jersey To The Defendant(s) Named Above:

The plaintiff, named above, has-filed a lawsuit against you in the Superior Court of New Jerscy, The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attomey must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
irom the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts,govw/forms/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Comptex,

P.O, Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court} must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attomey whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and servo a written
answer or motion (with fee of $175.00 and campleted Case Information Statement) if you want the court to hear your
defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment ts entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live.or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyot Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services Is available in the Civil

Division Management Office in the county listed above and online at

http://www.njcourts.cov/forms/10153_deptyclerklawref.ndf.
Clerk of the Af Coftrt

DATED: Mea 10, ZU

Name of potent to Be Served: \) ind bu Ou or Juve) Lee S54 Dees 5 Hg Nor),

i
Address of Defendant to Be Served: 1GZO Ri he \. 24 htt ¢,J/h P»
FHT y 7 ry SAT

Wes tig Nz ( 7970

Revised 11/17/2014, CN 10792-English (Appendix XII-A)
Case 1:19-cv-13368-NLH-KMW Document1 Filed 06/03/19 Page 8 of 10 PagelD: 8

GLO-L-000598-19 05/09/2019 3:28:31 PM Pg 1 of 3 Trans ID: LCV2019824070

ANTHONY J. BRADY, JR., ESQUIRE
| Rose Avenue

Maple Shade, New Jersey 08052

(56 1} 603.6387

Attorney for Plaintilts

Bar Nuinber 044541984

 

GREGORY LASKY, SUPERIOR COURT OF NEW JERSEY
GLOUSTER COUNTY
Plaintiffs, LAW DIVISION
mel DOCKET NO.: GLO - L- 19,
Civil Action

Windsor Green investors, LLC. PLAINTIFF'S COMPLAINT

 

 

 

Defendant(s).

 

Plaintiff, Gregory Lasky (“Lasky”), residing at 20 South Main St, Glassboro Gloucester

County, New Jersey, 08028

FIRST COUNT

I. Plaintiff Lasky is disabled and uses a wheeichair.

2. Defendant is the landlord/tenant and or operator of a property, which is located at 3477
Brunswick Pike, West Windsor, Mercer County, New Jersey, Said property is a shopping
mall.

3 Plaintiff Lasky has been a patron of Defendant on numerous occasions including October
9, 2019. His ability to utilize Defendant's services has been impaired as a result of the
lack of accessibility to Plaintiffs and the disabled as a whole. Specifically: the parking
and access routes.

4, The lack of access is a violation of the New Jersey Law Against Discrimination (LAD)

and the federal Americans with Disabilities Act.
Case 1:19-cv-13368-NLH-KMW Document 1 Filed 06/03/19 Page 9 of 10 PagelD: 9

GLO-L-000598-19 05/09/2019 3:28:31 PM Pg 2 of 3 Trans ID: LCV2019824070

5i Plaintiff Lasky intends to return to the shoppimg mall , both, as a patron and tester.
Therefore, heseeks an injunction.
6. Plaintiff Lasky sustained anger and emotional distress as a result of the discrimination.

WHEREFORE, Plaintiff Lasky demands judgment for:

I) Damages.

2) Injunctive relief.
3) Attorney fees.
4) Costs of suit

s Anthony J, Brady Jr.
Dated: May 9 ,2019.

 

ANTHONY J. BRADY, JR, ESQUIRE
Attorney for Plainti{ts

CERTIFICATION

| further certify pursudnt to Rule 4:5-[, that this matter in controversy. is not the subject of
any other action pending in any court or ofa pending arbitration proceeding nor any other action

or arbitration proceeding contemplated.

Further, the Plaintiffs are not aware of any other parties that should be joined in said

matter,

Dated: May 9, 2019
s/ Anthony Brady Jr.

ANTHONY J. BRADY, JR., ESQUIRE
Attorney for Plaintiffs
Case 1:19-cv-13368-NLH-KMW Document 1 Filed 06/03/19 Page 10 of 10 PagelD: 10

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the within Notice of Removal was, on the
date shown below, electronically filed with the United States District Court for the District of

New Jersey, and served on the following counsel of record via First Class U.S. Mail:

Anthony J. Brady, Jr., Esquire
1 Rose Drive
Maple Shade, NJ 08052-3317

Attorneys for Plaintiff Gregory Lasky

WHITE AND W<LLIAMS LLP

Aer f 4
ot Nf
wt ’ * fit. Oa

Robert G. Devine

Liberty View | 457 Haddonfield Road,
Suite 400 |

Cherry Hill, NJ 08002-2220

Phone: 856.317.3600

Attorneys for Defendant,

Windsor Green Investors, LLC

BY:

 

Dated: June 3, 2019

22910253v.1
